Citation Nr: 0021862	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-34 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left foot disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that reopened the issue on appeal and 
then, after a review of the evidence, denied the claim.

At a March 2000 hearing before the undersigned, the veteran 
waived RO consideration of the additional evidence submitted 
after the October 1997 statement of the case.  (p. 8).  
Subsequently, the veteran's representative submitted another 
piece of evidence directly to the Board without technically 
waiving RO consideration.  In a May 2000 VA Form 119, the 
veteran's representative waived RO consideration of the 
additional evidence.


FINDINGS OF FACT

1.  In June 1978, the RO denied service connection for a left 
foot disorder.

2.  Evidence received since the June 1978 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim of entitlement to service connection for a left 
foot disorder is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The June 1978 RO decision, which denied service 
connection for a left foot disorder, is final.  38 U.S.C.A. § 
7105 (West 1991).

2.  The evidence received since the June 1978 RO decision is 
new and material, and the veteran's claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a left 
foot disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

In June 1978, the RO denied entitlement to service connection 
for a left foot disorder primarily because it was not shown 
on the most recent examination. The RO notified the veteran 
of its June 1978 decision denying service connection for a 
left foot disorder in July 1978.  Although the veteran filed 
a timely notice of disagreement in September 1978 and the RO 
issued a statement of the case in December 1978, the veteran 
never filed a substantive appeal.  Therefore, given that the 
veteran did not appeal the RO's June 1978 decision, it is 
final.  See 38 U.S.C.A. § 7105.  A claim that is final may be 
reopened through the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  Winters v. West, 12 Vet. App. 203 
(1999).  If new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether, based upon all the evidence of record in support of 
the claim, it is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  If the claim is well grounded, VA may then proceed 
to evaluate the merits of the claim but only after ensuring 
that its duty to assist under 38 U.S.C.A. § 5107(b) has been 
filled.  Id.

Available to the RO in June 1978 were the appellant's service 
medical records and post-service private and VA medical 
records.

The veteran's enlistment examination report is negative for a 
left foot disorder.  In March 1965, the veteran complained of 
left foot pain because someone had stepped on his foot.  
There was swelling over the first and second metacarpal head.  
In July 1965, a service treatment record notes that the 
veteran had complained of left foot pain for four months.  An 
x-ray study in 1965 reveals a pes cavus defect of the left 
foot.  The separation examination report is negative for left 
foot abnormality.

According to a private medical record dated in May 1978, the 
veteran's private physician reveals that he treated him in 
December 1967 for left foot pain.  The doctor had diagnosed 
the veteran with causalgia as well as sympathetic dystrophy 
of the left foot.   

Subsequent VA medical records in 1977 show that the veteran 
sprained his left foot.  X-rays of the left foot, however, 
were negative for fracture or dislocation.  

Evidence received since the RO's June 1978 decision includes 
private and VA medical records, written statements provided 
by the veteran, his friend, his family and an acquaintance 
and hearing testimony.

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board finds that new and material evidence has 
been presented.  For example, VA medical records indicate 
that he was discharged from the VA Medical Center (VAMC) in 
June 1980 after being hospitalized for a month.  The 
discharge diagnosis was status post soft tissue injuries to 
the left foot with swelling and pain residuals since 1965.  
This evidence convinces the Board that new and material 
evidence has been submitted since the last final decision in 
June 1978 because it links a left foot disorder to the 
veteran's military service.  Accordingly, the claim is 
reopened.

In light of the foregoing new and material evidence, the 
Board finds that further analysis of the remaining evidence 
received after the June 1978 RO decision would be redundant. 

Therefore, the Board now turns to whether the claim is well 
grounded.  As the June 1980 VA discharge report links the 
appellant's left foot disorder to service, the Board finds 
that the claim is plausible, and hence, well grounded.  38 
U.S.C.A. § 5107.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left foot disorder is 
reopened.

The claim of entitlement to service connection for a left 
foot disorder is well grounded.


REMAND

In light of the foregoing findings, the Board believes that 
an orthopedic examination of the veteran's left foot is 
required because it is unclear whether the veteran's current 
left foot disorder is etiologically related to the injury 
noted in service.  Therefore, this case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his claim 
since the October 1997 statement of the 
case.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified that have 
not been previously secured.

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
veteran's claims folders should be 
reviewed in connection with the 
examination.  The orthopedist must offer 
an opinion whether it is at least as 
likely as not that the veteran's current 
left foot disorder is related to the 
injury noted in service.  The examiner 
should discuss the in service x-ray 
evidence of a slight pes cavus deformity.  
A complete written rationale for any 
opinion expressed must be provided.  A 
discussion of the opinions offered by the 
veteran's private physician in 1967 (who 
diagnosed causalgia and sympathetic 
dystrophy of the bones of the left foot) 
and the VAMC examiner in June 1980 (who 
linked the veteran's soft tissue injuries 
of the left foot to service) must be 
included in the report.  The report 
should be typed.

3.  After the requested development has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  
Thereafter, the RO should reconsider the 
issue on appeal.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted. 

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


- 5 -


